                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION
                                CASE NO.: 5:18-cv-00511-FL

MARIAN SNOW,                                          )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )            MOTION TO DISMISS
                                                      )
GENERAL ELECTRIC COMPANY; DELL                        )             Fed. R. Civ. P. 12(b)(6)
TECHNOLOGIES; DELL, INC.; and                         )
DELL EMC,                                             )
                                                      )
        Defendants.                                   )


        Defendant General Electric Company (“GE”) hereby moves the Court, pursuant to

Federal Rule of Civil Procedure 12(b)(6), to dismiss the First Amended Complaint against it by

Plaintiff Marian Snow (“Plaintiff”) for failure to state a claim upon which relief may be granted.1

As grounds for its Motion, GE states that Plaintiff claims pursuant to the Telephone Consumer

Protection Act, 47 U.S.C. § 227 (the “TCPA”), fail as a matter of law because Plaintiff does not

plead factual allegations in her Complaint that would plausibly entitle her to relief for at least

two reasons: (1) Plaintiff does not plead factual allegations which show that GE sent the text

messages to the cellular telephone at issue in her Complaint or caused those text messages to be

sent (as opposed to some other person or entity); and (2) Plaintiff does not allege adequate facts

which would show that GE sent the text messages using an automated telephone dialing system

(“ATDS”) as defined (and proscribed) by the TCPA.




        1
        Plaintiff filed her Complaint (Doc. 1) in the United State District Court for the Northern District
of Alabama, Western Division, on November 21, 2017. Plaintiff filed her Amended Complaint (Doc. 4)
on December 6, 2017.




            Case 5:18-cv-00511-FL Document 65 Filed 12/07/18 Page 1 of 3
       To the contrary, Plaintiff’s allegations, taken as true for purposes of this Motion to

Dismiss, establish that the text messages were technical alerts sent to the telephone number in

question for a prior user and not randomly generated or sequential numbers. Further, Plaintiff’s

conversion claims fail as a matter of either Alabama or North Carolina law because she was

never deprived of physical possession of the cellular telephone at issue.

       In further support of this Motion, GE adopts and expressly incorporates herein its

Memorandum of Law in Support of Motion to Dismiss, which is being filed contemporaneously

with this motion.

       WHEREFORE, GE respectfully requests that this Court enter an Order dismissing

Plaintiff’s First Amended Complaint with prejudice.

       Respectfully submitted this the 7th day of December, 2018,



/s/ Wesley B. Gilchrist                          /s/ Jon Berkelhammer
Wesley B. Gilchrist                              Jon Berkelhammer
wgilchrist@lightfootlaw.com                      N.C. State Bar No. 10246
Jeffrey P. Doss                                  jon.berkelhammer@elliswinters.com
jdoss@lightfootlaw.com                           ELLIS & WINTERS LLP
Brian P. Kappel                                  300 North Greene Street, Suite 800
bkappel@lightfootlaw.com                         P.O. Box 2752
LIGHTFOOT, FRANKLIN &                            Greensboro, North Carolina 27401 (27402)
WHITE, LLC                                       Telephone: (336) 389-5683
The Clark Building
400 20th Street North
Birmingham, Alabama 35203
Telephone: (205) 581-0700

                      Attorneys for Defendant General Electric Company




                                       2
           Case 5:18-cv-00511-FL Document 65 Filed 12/07/18 Page 2 of 3
                               CERTIFICATE OF SERVICE

       This is to certify that the foregoing document was electronically filed with the Clerk of

Court using the CM/ECF System, which will send notification of such filing to all counsel of

record listed below who are registered with the CM/ECF System:


       Marian Snow
       4336 Ridgewood Road
       Tuscaloosa, Alabama 35404
       Plaintiff

       Kendall L. Stensvad
       ALSTON & BIRD LLP
       5550 Fayetteville Street, Suite 600
       Raleigh, North Carolina 27601

       Derin B. Dickerson
       ALSTON & BIRD LLP
       One Atlantic Center
       1201 West Peachtree Street, Suite 4900
       Atlanta, Georgia 30309
       Attorneys for Defendants
       Dell, Inc., Dell Technologies, and Dell EMC

       This the 7th day of December, 2018.


                                                     /s/ Jon Berkelhammer
                                                     Jon Berkelhammer
                                                     Attorney for Defendant
                                                     General Electric Company




                                      3
          Case 5:18-cv-00511-FL Document 65 Filed 12/07/18 Page 3 of 3
